Judgment, Supreme Court, New York County (Bonnie Wittner, J), rendered September 25, 2003, convicting defendant, after a jury trial, of robbery in the first degree, attempted assault in the second degree and criminal possession of a controlled substance in the seventh *140degree, and sentencing him, as a second felony offender, to concurrent terms of 10 years, 2 to 4 years and 1 year, respectively, unanimously affirmed.
The court properly declined defendant’s request to submit petit larceny as a lesser included offense of robbery in the first degree. Viewing the evidence as a whole and in a light most favorable to defendant, we find no reasonable view of the evidence to support the lesser charge (see People v Scarborough, 49 NY2d 364, 373 [1980]).
Defendant’s present arguments regarding the court’s refusal to instruct the jury on the defense of justification with respect to the attempted assault charge are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would similarly find no reasonable view of the evidence to support such an instruction. Concur—Tom, J.P., Andrias, Sullivan, Nardelli and Williams, JJ.